Exhibit 10.3

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

Name:

[●]

Number of Performance Stock Units subject to Award:

[●]

Date of Grant:

[●]

 

ULTRAGENYX PHARMACEUTICAL INC.

2014 INCENTIVE PLAN

PERFORMANCE STOCK UNIT AGREEMENT (2020)

This agreement (this “Agreement”) evidences an award (the “Award”) of
performance stock units (the “Performance Stock Units”) granted by Ultragenyx
Pharmaceutical Inc. (the “Company”) to the undersigned (the “Grantee”) pursuant
to and subject to the terms of the Ultragenyx Pharmaceutical Inc. 2014 Incentive
Plan (as amended from time to time, the “Plan”), which is incorporated herein by
reference.

1.Grant of Performance Stock Units.  The Company grants to the Grantee on the
date set forth above (the “Date of Grant”) an award consisting of the right to
receive on the terms provided herein and in the Plan, one share of Stock with
respect to each Performance Stock Unit forming part of the Award, in each case,
subject to adjustment pursuant to Section 7(b) of the Plan in respect of
transactions occurring after the date hereof.

2.Meaning of Certain Terms.  Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan.

3.Vesting.  

(a)Unless earlier terminated, forfeited, relinquished or expired, and subject to
the Grantee’s continued employment through the applicable vesting dates, the
Performance Stock Units shall vest as follows:

 

(i)

If the Administrator certifies that the performance metric set forth in
Appendix A attached hereto (the “Vesting Metric”) has been achieved at at least
the Threshold level of performance during fiscal year 2020, 33% of the Earned
Performance Stock Units (as determined pursuant to Appendix A) shall vest on the
later of (x) the date on which the Administrator certified such achievement and
(y) March 1, 2021 (such date, the “First Time-Based Vesting Date”); and

 

(ii)

if the Administrator certifies that the Vesting Metric has been achieved at at
least the Threshold level of performance during fiscal year 2020, the remaining
67% of the Earned Performance Stock Units shall vest on the first anniversary of
the later of (x) the date on which the Administrator certified such achievement
and (y) March 1, 2021 (such date, the “Second Time-Based Vesting Date” and
together with the First Time-Based Vesting Date, the “Time-Based Vesting
Dates”).

(b)Notwithstanding anything to the contrary in Section 3(a) above, in the event
that the Company fails to achieve the Threshold level of performance under the
Vesting Metric during fiscal year 2020, the vesting of the Performance Stock
Units shall immediately cease and all of the Performance Stock Units shall be
immediately forfeited as of the last day of fiscal year 2020.



--------------------------------------------------------------------------------

(c)Notwithstanding anything to the contrary in Section 3(a) above and subject to
the conditions set forth below, if the Company consummates a Covered Transaction
prior to the end of fiscal year 2020, the Performance Stock Units granted hereby
that have not otherwise vested or been terminated, forfeited, relinquished or
expired prior to the Covered Transaction shall automatically become a number of
time-vested restricted stock units assuming the greater of target or expected
(as determined by the Administrator) level of performance (“Restricted Stock
Units”), which Restricted Stock Units shall vest on the first anniversary of the
Covered Transaction, subject to Grantee’s continued employment through that
date. If the Administrator certifies that the Vesting Metric has been achieved
during fiscal year 2020, the applicable Time-Based Vesting Dates shall not be
affected by any Covered Transaction, and the Earned Performance Stock Units
shall continue to vest based on their applicable Time-Based Vesting Dates.  

4.Delivery of Stock.  The Company shall deliver to the Grantee as soon as
practicable upon the vesting of the Performance Stock Units (or, if applicable,
Restricted Stock Units) or any portion thereof, but in all events no later than
March 15th of the year following the year in which such units vest, one share of
Stock with respect to each such vested unit, subject to the terms of the Plan
and this Agreement.

5.Dividends; Other Rights.  The Award shall not be interpreted to bestow upon
the Grantee any equity interest or ownership in the Company or any Affiliate
prior to the date on which the Company delivers shares of Stock to the Grantee
(if any).  The Grantee is not entitled to vote any shares of Stock by reason of
the granting of this Award or to receive or be credited with any dividends
declared and payable on any share of Stock prior to the date on which any such
share is delivered to the Grantee hereunder.  The Grantee shall have the rights
of a shareholder only as to those shares of Stock, if any, that are actually
delivered under this Award.

6.Forfeiture; Recovery of Compensation.

(a)The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Award at any time if the Grantee is not in compliance with all
applicable provisions of this Agreement and the Plan.

(b)By accepting the Award the Grantee expressly acknowledges and agrees that his
or her rights, and those of any permitted transferee of the Award, under the
Award to any Stock acquired under the Award or proceeds from the disposition
thereof, are subject to Section 6(a)(5) of the Plan (including any successor
provision).  Nothing in the preceding sentence shall be construed as limiting
the general application of Section 10 of this Agreement.

7.Nontransferability.  Neither the Award nor the Performance Stock Units (or, if
applicable, Restricted Stock Units) may be transferred except as expressly
permitted under Section 6(a)(3) of the Plan.

8.Certain Tax Matters.

(a)The Grantee expressly acknowledges and agrees that the Grantee’s rights
hereunder, including the right to be issued shares of Stock upon the vesting of
the Performance Stock Units (or, if applicable, Restricted Stock Units) (or any
portion thereof), are subject to the Grantee’s promptly paying, or in respect of
any later requirement of withholding being liable promptly to pay at such time
as such withholdings are due, to the Company in cash (or by such other means as
may be acceptable to the Administrator in its discretion) all taxes required to
be withheld, if any (the “Tax Withholding Obligation”).  No shares of Stock will
be transferred pursuant to the vesting of the Performance Stock Units (or, if
applicable, Restricted Stock Units) (or any portion thereof) unless and until
the Grantee or the person then holding the Award has remitted to the Company an
amount in cash sufficient to satisfy any federal, state, or local withholding
tax requirements then due and has committed (and by accepting this Award the
Grantee shall be deemed to have committed) to pay in cash all tax withholdings
required at any later time in respect of the transfer of such shares, or has
made other arrangements satisfactory to the Company with respect to such
taxes.  The Grantee also authorizes the Company and its subsidiaries to withhold
such amount from any amounts otherwise owed to the Grantee, but nothing in this
sentence shall be construed as relieving the Grantee of any liability for
satisfying his or her obligations under the preceding provisions of this
Section.

2

--------------------------------------------------------------------------------

(b)The Grantee expressly acknowledges that the Grantee’s acceptance of this
Agreement constitutes the Grantee’s instruction and authorization to the Company
and any brokerage firm determined acceptable to the Company for such purpose to
sell on the Grantee’s behalf a whole number of shares from those shares of Stock
issuable to the Grantee as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy the applicable Tax Withholding Obligation,
and to transfer the proceeds from the sale of such Stock from the Grantee’s
securities account established with the brokerage service provider for the
settlement of the Grantee’s vested Performance Stock Units (or, if applicable,
Restricted Stock Units) to any account held in the name of the Company.  Such
shares will be sold on the date of vesting or as soon thereafter as
practicable.  Grantee will be responsible for all brokers’ fees and other costs
of sale, which fees and costs may be deducted from the proceeds of the foregoing
sale of Stock, and Grantee agrees to indemnify and hold the Company and any
brokerage firm selling such Stock harmless from any losses, costs, damages, or
expenses relating to any such sale. To the extent the proceeds of such sale
exceed Grantee’s Tax Withholding Obligation, such excess cash will be deposited
into the securities account established with the brokerage service provider for
the settlement of Grantee’s vested Performance Stock Units (or, if applicable,
Restricted Stock Units). Grantee acknowledges that the Company or its designee
is under no obligation to arrange for such sale at any particular price, and
that the proceeds of any such sale may not be sufficient to satisfy Grantee’s
Tax Withholding Obligation. Accordingly, Grantee agrees to pay to the Company as
soon as practicable, including through additional payroll withholding, any
amount of the Tax Withholding Obligation that is not satisfied by the sale of
shares described above. Unless otherwise authorized by the Administrator in its
sole discretion, the sale of Stock will be the primary method used by the
Company to satisfy the applicable Tax Withholding Obligation.

(c)The Grantee expressly acknowledges that because this Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

9.Effect on Employment.  Neither the grant of the Award, nor the issuance of
Shares upon vesting of the Award, will give the Grantee any right to be retained
in the employ or service of the Company or any of its Affiliates, affect the
right of the Company or any of its Affiliates to discharge or discipline such
Grantee at any time, or affect any right of such Grantee to terminate his or her
Employment at any time.

10.Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Date of Grant has been furnished to the
Grantee.  By accepting the Award, the Grantee agrees to be bound by the terms of
the Plan and this Agreement.  In the event of any conflict between the terms of
this Agreement and the Plan, the terms of the Plan shall control.

11.Acknowledgments.  The Grantee acknowledges and agrees that (a) this Agreement
may be executed in two or more counterparts, each of which shall be an original
and all of which together shall constitute one and the same instrument, (b) this
agreement may be executed and exchanged using facsimile, portable document
format (PDF) or electronic signature, which, in each case, shall constitute an
original signature for all purposes hereunder and (c) such signature by the
Company will be binding against the Company and will create a legally binding
agreement when this Agreement is countersigned by the Grantee.

[The remainder of this page is intentionally left blank.]

 

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

ULTRAGENYX PHARMACEUTICAL INC.

By:

Name:

Title:

Dated:

Acknowledged and Agreed:

By:

[Grantee’s Name]

 

[Signature Page to Performance Stock Unit Agreement]

--------------------------------------------------------------------------------

Appendix A

The performance metric applicable to the Award shall be GAAP revenue for the
Company over the 2020 fiscal year, with the number of Earned Performance Stock
Units equal to the number of Performance Stock Units subject to the Award
multipled by the applicable percentage set forth in the following table:

 

Level of Performance

FY 2020 GAAP Revenue(1)

Earned Performance Stock Units

Threshold

$[***]

50%

Target

$[***]

100%

Maximum

$[***]

150%

For performance between threshold and maximum, the percentage payout will be
determined on a straight-line interpolated basis.

 

(1)

GAAP revenue excludes [***].

Appendix A to Performance Stock Unit Agreement